Case 1:19-cv-24539-FAM Document 95 Entered on FLSD Docket 04/19/2021 Page 1 of 2



                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                           Case Number: 19-24539-CIV-MORENO

  HAPPY TAX FRANCHISING, LLC,

                Plaintiff,
  vs.

  THE JL HILL GROUP, LLC, and JAMEY
  HILL,

              Defendants.
  _________________________________________/

           ORDER ADOPTING MAGISTRATE JUDGE LOUIS’S REPORT AND
                           RECOMMENDATION

         THE MATTER was referred to the Honorable Lauren F. Louis, United States Magistrate

  Judge, for a Report and Recommendation on Plaintiffs’ Motion for Alternative Service on Chad

  Greene, filed on March 10, 2021. The Magistrate Judge filed a Report and Recommendation

  (D.E. 94) on March 30. 2021. The Court has reviewed the entire file and record. The Court has

  made a de novo review of the issues and notes that no objections were filed and the time for

  doing so has now passed. Accordingly, it is

         ADJUDGED that United States Magistrate Judge Lauren F. Louis’s Report and

  Recommendation is AFFIRMED and ADOPTED. Accordingly, it is

         ADJUDGED that Plaintiffs’ Motion for Alternative Service on Chad Greene is DENIED

  and the claims against Defendant Chad Greene are DISMISSED with prejudice for the reasons

  stated in the Report and Recommendation.

         DONE AND ORDERED in Chambers at Miami, Florida, this 19th of April 2021.




                                      ______________________________________
                                            FEDERICO A. MORENO
                                            UNITED STATES DISTRICT JUDGE
Case 1:19-cv-24539-FAM Document 95 Entered on FLSD Docket 04/19/2021 Page 2 of 2




  Copies furnished to:

  United States Magistrate Judge Lauren F. Louis

  Counsel of Record




                                                   2
